[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                          FILED
                      -------------------------------------------U.S. COURT OF APPEALS
                                   No. 07-10243                    ELEVENTH CIRCUIT
                                                                      MARCH 11, 2008
                             Non-Argument Calendar
                     -------------------------------------------- THOMAS K. KAHN
                                                                         CLERK

                            BIA No. A97-660-431

HONG JIN QIU,


                                                      Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

           ----------------------------------------------------------------
                  Petition for Review of a Decision of the
                         Board of Immigration Appeals
           ----------------------------------------------------------------

                               (March 11, 2008)

Before EDMONDSON, Chief Judge, ANDERSON and BARKETT, Circuit
Judges.

PER CURIAM:
      Hong Jin Qiu, a native and citizen of China, petitions for review of the

affirmance by the Board of Immigration Appeals (“BIA”) of the decision of the

Immigration Judge (“IJ”). The decision denied asylum and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”). Qiu, who claims that he practices Falun Gong,

challenges the IJ’s adverse credibility determination. No reversible error has been

shown; we deny the petition.

      We review only the decision of the BIA, except to the extent that it

expressly adopts the opinion of the IJ. See Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Id. An alien may obtain asylum if he is a

“refugee”: a person unable or unwilling to return to his country of nationality

“because of persecution or a well-founded fear of persecution on account of” a

protected ground, including membership in a particular social group. 8 U.S.C. §§

1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant bears the burden of

proving statutory “refugee” status with specific and credible evidence. Al Najjar,

257 F.3d at 1284.

      We review factual determinations under the substantial evidence test.

Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). “Under

                                         2
this highly deferential test, we affirm the IJ’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005)

(internal quotation omitted). “To reverse the IJ’s fact findings, we must find that

the record not only supports reversal, but compels it.” Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      Because credibility findings are factual determinations, we review them

under the substantial evidence test; and we “may not substitute [our] judgment for

that of the [IJ] . . . .” D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 818 (11th

Cir. 2004). We have discussed the review of credibility determinations made by

an IJ in this way:

      [T]he IJ must offer specific, cogent reasons for an adverse credibility
      finding. Once an adverse credibility finding is made, the burden is on
      the applicant alien to show that the IJ’s credibility decision was not
      supported by specific, cogent reasons or was not based on substantial
      evidence. A credibility determination, like any fact finding, may not
      be overturned unless the record compels it.

Forgue, 401 F.3d at 1287 (internal citations and quotations omitted). An alien’s

testimony -- if credible -- may be sufficient to sustain his burden of proof in

establishing his eligibility for asylum. Id. “Conversely, an adverse credibility




                                           3
determination alone may be sufficient to support the denial of an asylum

application.” Id.

       Here, the IJ made an explicit adverse credibility finding about Qiu. The IJ

gave specific, cogent reasons for his credibility determination, which is supported

by substantial evidence.1 Of the many implausibilities and inconsistencies cited

by the IJ, Qiu only discusses these determinations: (1) the IJ’s adverse credibility

inference drawn from Qiu’s testimony that he practiced Falun Gong in secret even

before the Chinese government began its crackdown on Falun Gong practitioners

in July 1999; (2) the IJ’s finding that Qiu’s explanations -- that he practiced Falun

Gong with schoolmates, that he practiced secretly, and that no one practiced Falun

Gong in groups in his town -- were inconsistent; and (3) Qiu’s insufficient

explanation about how his poor health led to his practice of Falun Gong, when the

only health problem that Qiu described was past headaches. On the last reason,

the IJ determined that Qiu’s description of his headaches was vague and that Qiu




  1
    We note that the BIA rejected the IJ’s discussion that Qiu was not credible because Qiu testified
that he practiced Falun Gong with schoolmates during a period when Qiu no longer attended school.
Although the BIA noted Qiu’s later explanation that he practiced Falun Gong with former
schoolmates, the BIA ultimately decided that the IJ’s overall adverse credibility determination was
not erroneous.

                                                 4
otherwise failed to offer corroborating evidence that established past health

problems.2

        On appeal, Qiu argues that the IJ improperly speculated that people in China

could openly practice Falun Gong before the government’s crackdown. He also

asserts that his testimony about practicing at home with classmates was entirely

consistent with his explanation that his town lacked a group Falun Gong practice.

In addition, Qiu contends that his testimony about his childhood headaches was

specific and detailed and can be sufficient to support his claim for asylum.

        Although Qiu’s explanations might be plausible, we cannot say that the

record in this case compels a conclusion different than the IJ’s adverse credibility

finding. See 8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary . . . .”); Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004)

(explaining that “findings of fact made by administrative agencies . . . may be

reversed . . . only when the record compels a reversal; the mere fact that the record


   2
    In explaining her reasons for the adverse credibility finding on Qiu, the IJ also discussed that,
when Qiu was asked during his credible fear interview about his current health status, Qiu failed to
mention past chronic illnesses and instead reported good health. As Qiu argues, he was asked about
his current health condition and not his past health. But even assuming that this particular reason
offered by the IJ is not supported by substantial evidence, we will still consider -- in the light of the
many other reasons provided by the IJ -- whether the record compels reversing the IJ’s adverse
credibility determination.

                                                   5
may support a contrary conclusion is not enough to justify a reversal of the

administrative findings”). Therefore, we do not reverse the decision of the BIA in

this case. See Adefemi, 386 F.3d at 1029 (“[E]ven if the evidence could support

multiple conclusions, we must affirm the agency’s decision unless there is no

reasonable basis for that decision.”).

      And even if we were to determine that the reasons raised by Qiu were

unsupported by substantial evidence, the record does not compel reversal because

many of the IJ’s other enumerated reasons -- which Qiu does not challenge on

appeal -- are specific, cogent, and supported by substantial evidence. In addition

to the grounds already discussed, the IJ’s adverse credibility determination was

based on these reasons: (1) Qiu provided inconsistent information about when he

completed school; (2) Qiu indicated on his asylum application that he had no

siblings but testified that he had a brother who entered the United States illegally;

(3) Qiu provided no plausible explanation for how his parents borrowed

approximately $45,000 to pay a smuggler to take Qiu to the United States; (4) Qiu

gave inconsistent testimony about whether he knew which countries he traveled

through after he left China; and (5) Qiu’s reason for staying in Argentina -- where

he lived for two years after leaving China so that he could learn Spanish as

directed by his smuggler -- was implausible. Even assuming that Qiu raised these

                                          6
claims before the BIA, he has abandoned them on appeal. See Sepulveda, 401

F.3d at 1228 n.2 (“When an appellant fails to offer argument on an issue, that issue

is abandoned.”).

      The IJ’s conclusion that Qiu’s testimony was not credible is supported by

substantial evidence; and nothing in the record, including the evidence Qiu

submitted in support of his asylum application, compels us to reverse the IJ’s

decision as affirmed by the BIA. Because we conclude Qiu did not meet his

burden of establishing his eligibility for asylum, he also has failed to meet the

more difficult standards for withholding of removal and CAT relief. See Forgue,

401 F.3d at 1288 n.4. We deny Qiu’s petition for review.

      PETITION DENIED.




                                          7